      Case 4:18-cv-00430 Document 205-6 Filed on 09/17/20 in TXSD Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS


 KIMBERLY KJESSLER, KI.AIRE
 RUECKERT, LAURA BRALEY, TIMOTHY
 HAYDEN and SUMMER LANG, individually
 and on behalf of all others similarly situated,       Civil Action No. 4:18-cv-0430
                                                       (Consolidated)
                  Plaintiffs,

 v.

 ZAAPP AAZ, INC., AZIM MAKANOJIY A,
 NETBRANDS MEDIA CORP.,
 MASHNOON AHMED, GENNEX MEDIA,
 LLC, BRAND ECO, L.L.C., .A.KILKURJI,
 CUSTOM WRISTBANDS INC., and
 CHRISTOPHER ANGELES,

                 Defendants.




             DECLARATION OF KEITH J.VERRIER IN SUPPORT OF
      MOTION FOR AWARD OF ATTORNEYS' FEES AND LITIGATION EXPENSES

I, Keith J. Verrier, declare as follows:

         1.     I am a partner at Levin Sedran & Berman LLP. I submit this declaration in support

of Plaintiffs motion for an award of attorneys' fees and expenses in connection with the services

rendered, and costs and expenses incurred, in the above-captioned action (the "Action").

        2.      My firm served as Plaintiffs' Counsel in the Action where we represented one of the

named plaintiffs and class representative Summer Lang.

        3.      The schedule attached as Exhibit 1 sets forth my firm's total hours and lodestar,

computed at historical rates, for the period of inception of the case through and including today's

date. The total number of hours spent by my firm during this period was 304.20, with a corresponding

total lodestar (at historical rates) of $168,503.50. This schedule was prepared from contemporaneous
   Case 4:18-cv-00430 Document 205-6 Filed on 09/17/20 in TXSD Page 2 of 4




daily time records prepared and maintained by my firm. In connection with representing the Plaintiffs

in the Action, my firm did the following: investigating the underlying factual record and developing

the legal theories of the case; drafting the initial complaints; drafting discovery on Defendants;

responding to discovery served by Defendants; working with client to collect documents and respond

to discovery; and coordinating case strategy and discovery with Plaintiffs' co-counsel. The lodestar

amount reflected in Exhibit 1 is for work performed by attorneys and professional staff at or affiliated

with my firm for the benefit of the Class. The hourly rates for the attorneys and professional staff in

my firm reflected in Exhibit 1 are the usual and customary hourly rates historically charged by my firm

in similar complex litigation matters.

        4.      My firm has expended a total of $2,746.88 in unreimbursed costs and expenses in

connection with the prosecution of the Action from inception of the case through and including

today's date. These costs are set forth in the Schedule attached as Exhibit 2 and are reflected in the

books and records of my firm. They were incurred on behalf of Plaintiffs by my fir~.

        I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct.




Ke1~. Verrier
Paitn r
Levin edran & Berman
      Case 4:18-cv-00430 Document 205-6 Filed on 09/17/20 in TXSD Page 3 of 4




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS


  KIMBERLY KJESSLER, KLAIRE
  RUECKERT, LAURA BRALEY, TIMOTHY
  HAYDEN and SUMMER LANG, individually
  and on behalf of all others similarly situated,        Civil Action No. 4:18-cv-0430
                                                         (Consolidated)
                  Plaintiffs,

 v.

 ZAAPPAAZ, INC., AZIM MAKANOJIYA,
 NETBRANDS MEDIA CORP.,
 MASHNOON AHMED, GENNEX MEDIA,
 LLC, BRANDECO, L.L.C., AKIL KUR.JI,
 CUSTOM WRISTBANDS INC., and
 CHRISTOPHER ANGELES,

                  Defendants.

      EXHIBIT 1 TO THE DECLARATION OF KEITH J.VERRIER IN SUPPORT OF
      MOTION FOR AWARD OF ATTORNEYS' FEES AND LITIGATION EXPENSES

                                Reported Hours and Historical Lodestar
                                    Inception Through Today's Date

       Name                  Position           Hours           Historical Rate          Lodestar
  Howard J. Sedran          Of Counsel            .50                $795               $397.50
  Austin B. Cohen             Partner            86.80               $640             $55,552.00
 Charles E. Schaffer          Partner            5.60                $640              $3,584.00
   Keith Verrier              Partner           199.60               $640            $103,792.00
   Nicholas Elia            Associate            8.50                $500              $4,250.00
   Tames Rapone              Paralegal           3.20                $290               $928.00
      TOTAL                                     304.20                               $168,503.50

Role Legend
P       Partner
S       Shareholder
SC      Senior Counsel
OF      Of Counsel
A      Associate
LC     Law Clerk
PL     Paralegal
I      Investigator
SA      Staff Attorney
CA      Contract Attorney
     Case 4:18-cv-00430 Document 205-6 Filed on 09/17/20 in TXSD Page 4 of 4




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS


  KIMBERLY KJESSLER, !<LA.IRE
  RUECKERT, LAURA BRALEY, TIMOTHY
  HAYDEN and SUMMER LANG, individually
· and on behalf of all others similarly situated,     Civil Action No. 4:18-cv-0430
                                                      (Consolidated)
                Plaintifft,

v.

ZAAPP AAZ; INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP.,
MASHNOON AHMED, GENNEX MEDIA,
LLC, BRAND ECO, L.L.C., AKIL K.URJI,
CUSTOM WRISTBANDS INC., and
CHRISTOPHER ANGELES,

                Defendants.


     EXHIBIT 2 TO THE DECLARATION OF KEITH J. VERRIER IN SUPPORT OF
     MOTION FOR AWARD OF ATTORNEYS' FEES AND LITIGATION EXPENSES

                                   Summary Expense Report
                                 Inception Through Today's Date

                                    Expense                         Total Amount
             Electronic Research                                            $401.50
             (Lexis/Westlaw /PACER)
             Federal Express/Overnight Delivery/Messengers                  $318.20
             Postage                                                        $416.35
             Telephone/Fax                                                    $60.36
             Transportation/Meals/Lodeine:                                 $1,545.47
             N otarvPublic                                                     $5.00
           . TOTAL EXPENSES                                                $2,746.88
